Appellant was convicted for violation of the local option law, his punishment being assessed at two years confinement in the penitentiary.
He prepared a statement of facts and bill of exceptions which were approved by the court. These were not filed until after the time had expired granted for the purpose of filing same. The court adjourned on the 25th day of October. The bill of exceptions and statement of facts were filed on January 25th thereafter. They were, therefore filed on the ninety-first day instead of the ninetieth day, the time allowed for such filing. The questions suggested under the exceptions cannot be reviewed, first, because filed too late, and, second, the statement of facts is not before us. In fact, the bill of exceptions was simply reserved to the overruling of the motion for a new trial on the ground of the insufficiency of the evidence.
As the record is presented the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                         April 2, 1919.